Judgment unanimously affirmed. Memorandum: The court properly denied defendant’s motion to dismiss pursuant to CPL 30.30. The period from July 2, 1985 to October 15, 1985 was properly excluded. The record clearly establishes that defendant either requested or consented to adjournments in City Court for plea negotiations during that time (see, CPL 30.30 [4] [b]; People v Meierdiercks, 68 NY2d 613; People v Worley, 66 NY2d 523, 527). (Appeal from judgment of Monroe County Court, Wisner, J.—grand larceny, second degree.) Present—Callahan, J. P., Doerr, Den-man, Green and Pine, JJ.